FILED
                                                                             Dec 11 2019, 5:47 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




APPELLANTS PRO SE                                             ATTORNEY FOR APPELLEES
McNeal Stewart                                                Patricia A. Mastagh
Elkhart, Indiana                                              South Bend, Indiana


                                              IN THE
     COURT OF APPEALS OF INDIANA

McNeal Stewart, Michael A.                                   December 11, 2019
                             1
Carpenter, and Sheneen Haley,                                Court of Appeals Case No.
                                                             19A-PL-149
Appellants-Defendants,
                                                             Appeal from the Elkhart Superior
         v.                                                  Court
                                                             The Honorable Stephen R.
Stan R. McCray and Canaan                                    Bowers, Judge
Baptist Church of Elkhart,                                   Trial Court Cause No.
Indiana, Inc.,                                               20D02-1804-PL-65
Appellees-Plaintiffs.




Friedlander, Senior Judge.




1
 Although, under Indiana Appellate Rule 17, Michael A. Carpenter, an unpaid associate minister of Canaan
Baptist Church, and Sheneen Haley, a member of the congregation, are considered parties on appeal,
Carpenter does not participate in this appeal, and Haley was dismissed from the action at the trial court level.
See Ind. Appellate Rule 17(A) (providing that “A party of record in the trial court . . . shall be a party on
appeal.”).

Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019                                  Page 1 of 34
[1]   This matter stems from a years-long dispute between certain members of the

      congregation of the Canaan Baptist Church, in Elkhart, Indiana (the

      “Church”), and its pastor, Reverend McNeal Stewart, III (“Rev. Stewart”),

      involving allegations that Rev. Stewart usurped the authority of the Church’s

      board of directors and disregarded the constitution and bylaws of the Church.

      The parties to the dispute participated in two separate actions that were filed in

      the Elkhart Superior Court in July 2016 (Cause No. 20D02-1607-CT-149), and

      in April 2018 (Cause No. 20D02-1804-PL-65). The first action involved a battle

      for control of the Church’s finances and property as well as an attempt to

      terminate Rev. Stewart from his position as pastor of the Church. The instant

      appeal, however, is from the second action, at the conclusion of which the trial

      court determined that Rev. Stewart was in contempt of court and ordered him

      to serve a thirty-day sentence in the Elkhart County Jail.


[2]   Rev. Stewart appeals, presenting several issues for our review, one of which we

      find dispositive, that is, whether the trial court had subject matter jurisdiction

      over the second action. Concluding that the trial court lacked subject matter

      jurisdiction over the matter, we reverse and remand with instructions.


[3]   We present the facts of this case. By way of background, and to aid the reader

      in understanding the dispute within the Church, we begin with a brief

      description of the Church and then set forth in some detail the Church’s

      governance, according to its constitution and bylaws.




      Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019       Page 2 of 34
[4]   The Church is a Missionary Baptist Church that is incorporated as an Indiana

      not-for-profit corporation. The Church follows a congregational mode of

      governance, i.e., “a form of Protestant church government in which each local

      church acts as an independent, self-governing body[.]” DICTIONARY.COM,

      https://www.dictionary.com/browse/ congregational?s=t (last visited on Oct.

      22, 2019). The Church has adopted, and loosely adheres to, a constitution and

      bylaws (hereinafter, “Bylaws”). The preamble to the Bylaws states that “[w]e,

      the Members of Canaan Baptist Church of Elkhart, Indiana, Inc. recognizing

      that the Bible is the absolute standard of spirituality, morality, ethics, and the

      guiding rule of law, order, and faith for all members, do hereby adopt the

      following Constitution and Bylaws.” Appellant’s App. Vol. 3, p. 102.


[5]   Article III of the Bylaws sets forth the Church’s articles of faith, stating in

      relevant part that “[t]his Christian Organization accepts the Scriptures of the

      Old and New Testaments as the inspired Word of God. This record of God’s

      revealed actions in human history is the authoritative basis for this Church’s

      doctrine and practice.” Id. at 104. Article 3.13, “A Gospel Church,” provides

      that the Church is a “Gospel Church” and that the congregants believe that


              [A] church of Jesus Christ is a congregation of baptized believers,
              associated by covenant in the faith and fellowship of the Gospel;
              observing the ordinances of Christ; governed by His law; and
              exercising the gifts, rights, and privileges invested in them by His
              Word; that its only scriptural officers are bishops or pastors, and
              deacons whose qualifications, claims and duties are defined in
              the Epistles to Timothy and Titus.



      Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019        Page 3 of 34
      Id. at 106-07. Under Article 3.16, “Civil Government,” the congregants believe

      that


              civil government is of divine appointment, for the best interest
              and good order of human society; and that magistrates are to be
              prayed for, conscientiously honored and obeyed; except only in
              things opposed to the will of our Lord Jesus Christ, who is the
              only Lord of the conscience, and the Prince of the Kings of the
              earth.


      Id. at 107.


[6]   Article V addresses conflict resolution, providing that


              [i]t is the responsibility of the Pastor and the Deacon Board to
              handle all issues pertaining to church discipline. They shall
              handle all such matters and dispense due disciplinary measures.
              These are to be based on and in line with the New Testament teachings
              and principles as implied in the Doctrinal Statement of the Church
              regarding church discipline found in Matthew 18:15-22 and Galatians
              6:1-5.


      Id. at 109 (emphasis added). Article VI sets forth Church discipline.

      Specifically, Article 6.1 states:


              The Objective of Discipline- The objective and purpose of
              discipline is to prevent, correct, restrain, or remove the evil that
              may exist. To encourage and protect the right, and cherish the good for
              the edifying of the body of Christ, that it may be perfect in love, and
              without reproach. It is not to gratify personal prejudice or secure
              any selfish ends. It is to reclaim the wandering, guide the wayward,
              and secure the best spiritual interest of each member and the purity, good
              order, and efficiency of the entire body.


      Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019             Page 4 of 34
      Id. (emphasis added). Regarding admonishment, the article provides:


                       1. You have firsthand knowledge of sin in the body of
                       Christ
                                (a) If you let it go: He may not be saved (James
                                5:16-20)
                                (b) He continues to live in sin (I John 1:6)
                       2. Deal with it!
                                (a) Reprove him privately (Matthew l8:16)
                                (b) He continues- Reprove him with 2 or 3
                                witnesses (Deuteronomy 19:15; Matthew 18:16)
                                (c) He continues- Reprove him before the Church
                                (Matthew 18:17, I Timothy 5:20)


      Id. Matters of Church membership are found in Article VII. Article 7.3,

      “Rights of Members,” provides in relevant part: “The church is a self-governed

      body aided by the Holy Spirit, Holy Scripture and Pastoral Leadership.” Id. at

      111.


[7]   Article VIII of the Bylaws sets forth the officers of the Church and states that

      there are only two “scriptural offices” within the Church—the pastor and the

      deacon. Id. at 112. The article, however, provides for additional offices in the

      Church, including the Board of Trustees.


[8]   Article 8.4 provides that the pastor is “responsible for providing spiritual and

      administrative leadership; to this end he serves as a preacher, teacher, servant

      and steward, and must be uncompromising in preaching the gospel.” Id. at 113.

      Articles 8.6 and 8.7 address the removal of the pastor, specifically:

      Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019         Page 5 of 34
           The process for removing the Pastor, up to and not including the
           final vote by the members in good standing is outlined in the
                                              [2]
           Church Personnel Manual.                 The Pastor may be subject to removal
           for the following reasons:
                   A.      Failure to adhere to the Word of God, Articles of Faith,
                           Baptist Doctrine, Spiritual and Moral standards as set
                           forth in this document.
                   B.      Inability and/or lack of desire to perform the duties of the
                           Pastor.
                   C.      Promotion of discord or lack of harmony within the
                           congregation thereby reducing the effectiveness of the
                           Pastor’s ministry and the church’s mission.
                   D.      Revers [sic] to sin and worldly practices.


           8.7 SPECIAL MEETING- A special meeting to retain or
           terminate the employment of the Pastor is called by a simple
           majority of the deacon board after all efforts to resolve the issues
           that triggered the removal process as detailed in the Church
           Personnel Manual is exhausted. The [P]astor does not have the
           authority to cancel or moderate this meeting. The Chairman of
           the Deacon Board or a deacon designated by the board may
           moderate this meeting. This meeting will be advertised in the
           Church Bulletin for at least two (2) consecutive Sundays.

           To carry a vote to retain the Pastor or terminate his employment
           requires 51% of the members in good standing for a quorum, and
           51% of those present to carry a vote.


Id. at 114 (emphasis added).




2
    The Church Personnel Manual was not included in the record.


Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019                       Page 6 of 34
[9]    Under Article 8.10, the Deacon Board, which according to the Bylaws is

       comprised of no more than twelve deacons, is charged with “assist[ing] the

       Pastor in carrying out the spiritual and administrative duties in order to better

       meet the needs of the [C]hurch.” Id. at 116. Deacons may be removed from

       service for:


               • Absence without good cause from services of the church for
                 three (3) consecutive months or more.
               • Promotion of discord or lack of harmony with the teachings
                 of the Bible, Articles of Faith and spiritual and moral standard
                 of the church.
               • Reverting to sin and worldly practices.
               The Pastor and the Deacon Board will meet and define the
               specific violation committed by the Deacon charged before any
               contact concerning behavior of the Deacon by the church is
               made.


       Id. at 117. Article 8.11 addresses the Trustee Board, providing that the “Trustee

       Board oversees the physical properties, financial assets and act [sic] as a bonded

       legal agent given its authority to act on behalf of the [C]hurch after consultation

       with the Pastor and Deacon Board.” Id. at 118. Trustees may be relieved of

       service for the same transgressions as those set forth for deacons.


[10]   Article 8.17 provides that the Board of Directors for the Church “shall consist

       of the Pastor and selected members of the Deacon Board and the Trustee

       Board.” Id. at 122. Any appointed deacon is eligible to serve on the Board of

       Directors of the Church. The Pastor serves as the chairman of the Board of

       Directors. The treasurer/financial secretary for the Church serves as the

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019      Page 7 of 34
       Treasurer of the Board of Directors, and the Clerk of the Church serves as the

       Board’s Secretary. Two members from the congregation also serve on the

       Board. The Board of Directors is charged with managing the business and

       affairs of the Church, specifically:


               (a) Establishing and maintaining written programs and policies;
               (b) Overseeing operations;
               (c) Managing and reviewing budget and finance;
               (d) Complying with laws and regulations;
               (e) Adopting and amending the organization’s articles of
               incorporation and constitution and bylaws;
               (f) Managing constituency relations;
               (g) Managing personnel (volunteer and paid);
               (h) Conducting performance evaluations of staff and of the board
               itself and
               (i) Managing funding and fund raising.


       Id. at 124.


[11]   According to Article X of the Bylaws, two types of Church meetings may be

       held, to which all of its congregants are welcome: 1) regular Church business

       meetings (defined as a regularly scheduled meeting to discuss Church business);

       and 2) special meetings (defined as a meeting to consider matters of a

       significant nature). Id. at 128. Church business meetings are to take place on a

       monthly basis. The Bylaws specify that the “moderators to conduct meetings

       will be selected by the [P]astor and the [D]eacon [B]oard. The agenda and how

       the meeting will be run will also be set by the [P]astor and the [D]eacon

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019      Page 8 of 34
       [B]oard.” Id. Regarding special meetings, notice of special meetings is to be

       given forty-eight hours in advance of the start time for the special meeting. The

       Pastor, the Deacon Board, and the Church membership all have the right to call

       a special meeting.


[12]   Having addressed the Church’s governance, we now turn to the series of events

       and the complicated procedural history that gave rise to the instant appeal.


[13]   At some point during Rev. Stewart’s tenure as pastor of the Church, his

       relationship with certain deacons deteriorated, and the congregation became

       fractured. The deacons at odds with the pastor were Lawrence Burns, the

       Deacon Board chairman, and Ron Davis, James House, Curtis Brown, and

       Stan McCray—all members of the Deacon Board. These deacons also

       constituted the majority of the Board of Directors of the Church.


[14]   The first legal action against Rev. Stewart (and other defendants) was filed in

       the Elkhart Superior Court in July 2016 (hereinafter referred to as “Canaan I”)

       by congregants who were “various long-time members and officers of [the

       Church]. The majority of them [were] deacons or deaconesses of the [C]hurch,

       and a number of them . . . served in various other capacities, including as

       members of the [C]hurch’s finance committee, [B]oard of [T]rustees, and

       choir.” Id. at 36. The defendants in the action, in addition to Rev. Stewart,

       included certain “members of [the Church’s B]oard of [T]rustees and [B]oard of

       [D]irectors, and a deacon of the [C]hurch.” Id. Canaan I involved multiple

       issues, including a dispute over the ownership of the real estate upon which the


       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019     Page 9 of 34
       Church and the parsonage sit, as well as all the personal property associated

       with the Church; the removal of the Church deacons from their management of

       the Church’s finances; the battle for control of the Church’s finances; and an

       attempt by the deacons to terminate Rev. Stewart’s employment as pastor of the

       Church.


[15]   A hearing on the matter was held on October 3, 2017. On October 31, the trial

       court issued extensive and detailed findings of fact and conclusions thereon,

       concluding in relevant part that the Church owned the real estate and the

       personal property associated with the Church; the removal of certain deacons

       from the Deacon Board was a nullity; and the attempted termination of Rev.

       Stewart by certain members of the Deacon Board was of no consequence, and

       Rev. Stewart remained the pastor of the Church. The trial court ordered the

       Church to conduct an election on December 2, 2017, for the appointment of

       officers to manage the Church’s financial accounts and other property and file a

       written summary of the election results with the court within seventy-two hours

       of the vote. Deacon Stan McCray was elected as the financial secretary for the

       Church at the December 2, 2017 election. By his election to the office of

       financial secretary, and pursuant to the Bylaws, McCray was also the treasurer
                            3
       for the Church.




       3
         Stan McCray was the plaintiff in the second action filed in the Elkhart Superior Court and is the appellant
       in the appeal before us.

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019                             Page 10 of 34
[16]   On March 27, 2018, the Canaan I plaintiffs filed a verified emergency motion to

       compel compliance with the trial court’s October 31, 2017 order or, in the

       alternative, a petition to issue a rule to show cause. The plaintiffs alleged that

       Rev. Stewart continued to “blatantly disregard [the trial court’s October 31,

       2017] Order to the extent that the very existence of [the Church] is threatened.”

       Appellees’ Amend. App. p. 104. More specifically, the plaintiffs alleged (in

       relevant part) the following:


               Despite requesting this Court to declare that Canaan Baptist
               Church had bylaws predating this lawsuit and to determine
               which of two sets of bylaws was in effect, the Defendants now
               refuse to acknowledge and follow the bylaws. The other
               Defendants actively support Stewart’s statements and encourage
               the membership to follow his leadership; engage in decision
               making processes that contravene the bylaws; and make
               governing decisions that are not in compliance with the bylaws.
               The Defendants’ disrespect and disregard is so blatant that it even
               extends to the Court. McNeal Stewart has made repeated
               comments that Canaan Baptist Church will not be governed by
               the bylaws or by man, including this court. These statements
               have been made publicly and in communication with church
               members.
               Also, in discussing the recent improperly conducted [proceeding
               to exclude] a Plaintiff from [Church] membership . . . , Stewart
               stated that he didn’t care if the Plaintiff ran to [the trial court
               judge] because, “that white man ain’t God, and he can’t remove
               me from Canaan, and I ain’t goin [sic] nowhere until my
               assignment is up and I’m just getting warmed up.”


       Id. at 107 (internal citations omitted). The Canaan I plaintiffs asked the trial

       court to, among other things, direct the Canaan I defendants to acknowledge


       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019      Page 11 of 34
       and comply with the Church’s Bylaws, and/or show cause as to why the
                                                                                4
       defendants should not be held in contempt of court.


[17]   Before the trial court could address the plaintiffs’ March 27, 2018 emergency

       motion to compel, the Board of Directors for the Church voted on April 7, 2018

       to impose disciplinary and corrective action (“Disciplinary Action”) against

       Rev. Stewart and to suspend Rev. Stewart from his duties as pastor, with pay,
                                                                                                             5
       for approximately thirty days—from April 7, 2018, through May 7, 2018. The

       notice of Disciplinary Action that was issued to Rev. Stewart informed him that

       it was a “zero tolerance suspension and any violation of the terms of this

       suspension will result in an immediate additional and unpaid suspension of

       sixty (60) days duration.” Appellant’s App. Vol. 2 p. 65. On April 11, 2018,

       the vice-chairman of the Board of Directors sent a letter to Rev. Stewart,

       informing him that because he had violated the Disciplinary Action, his

       suspension was extended for an additional sixty days and that he would not

       receive a salary during the extended suspension period. At the time the sixty-

       day suspension was imposed, the trial court had yet to address the pending

       motions in Canaan I.




       4
         Prior to the filing of the March 27, 2018 verified emergency motion to compel, the Canaan I plaintiffs filed a
       petition for rule to show cause against a member of the Board of Trustees (on November 15, 2017), a petition
       for rule to show cause against Rev. Stewart (on January 19, 2018), and an emergency motion for a temporary
       restraining order against Rev. Stewart (on January 31, 2018).
       5
           A separate disciplinary action and suspension was issued against the associate minister.


       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019                              Page 12 of 34
[18]   On April 12, 2018, Deacon Stan McCray (and the Church) initiated a separate

       action in the Elkhart Superior Court (hereinafter, “Canaan II”) against Rev.

       Stewart, Reverend Michael A. Carpenter (the associate minister for the

       Church), and Sheneen Haley (a congregant) by filing a “Verified Complaint for

       Temporary Restraining Order, for Temporary and Permanent Injunctive Relief,

       and for Damages and Attorney’s Fees.” Id. at 15-29. In their complaint, the

       Canaan II plaintiffs alleged that Rev. Stewart interfered with the function of the

       Board of Directors and failed to abide by the Disciplinary Action that was

       issued by the board. More specifically, the complaint maintained the following:


               a.       On April 8, 2018, Stewart was present at the Church
                        premises and assumed the pulpit during worship services
                        causing extreme disruption to the services;
               b.       During his time in the pulpit on April 8, 2018, Stewart
                        waved the Disciplinary Corrective Action And Suspension
                        in front of the congregation; told the Board of Directors
                        that it meant nothing; that the Board of Directors could
                        take it in front of [the trial court judge] and tell Judge
                        Bowers that Stewart says it means nothing.
               c.       During his time in the pulpit on April 8, 2018, Stewart
                        further proclaimed that he and the [associate minister]
                        were engaged in spiritual disobedience and would not
                        recognize the authority of the Board of Directors.
               d.       From and after April 8, 2018, Stewart continued to
                        undertake the duties and responsibilities as the Pastor of
                        [the Church].
               e.       On April 8, 2018, Stewart utilized social media to
                        advocate for his position;
               f.       Stewart announced his intent to conduct a [C]hurch
                        meeting on April 15, 2018, for the avowed purposed [sic]

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019          Page 13 of 34
                        of taking a “vote of no confidence” and doing away with
                        the Board of Directors of [the Church].


       Id. at 19. The plaintiffs sought the trial court’s enforcement of the Disciplinary

       Action that had been imposed on Rev. Stewart, that is, the thirty-day paid

       suspension and the sixty-day unpaid suspension. Rev. Stewart filed his

       response to the complaint on April 16, 2018.


[19]   A hearing on the matter was held on April 17, 2018. On the following day,

       April 18, 2018, the trial court issued its order, enforcing the thirty-day paid

       suspension but declining to enforce the sixty-day unpaid suspension. The

       Court’s order also barred Rev. Stewart (and the associate minister) from

       entering the Church’s premises until May 8, 2018. The order reads as follows:


               GRANTED, from the bench, the [Canaan II] Plaintiffs’ request
               for a temporary injunction regarding enforcement of the 30-day
               paid suspensions of the Defendants that the church’s board of
               directors imposed on April 7, 2018; and DENIED the Plaintiffs’
               request for a temporary injunction concerning the 60-day unpaid
               suspensions the board purported to impose for the Defendants’
               alleged noncompliance with the terms of the board’s April 7
               suspensions of the Defendants. Hence, in accordance with the
               terms of the board’s suspension, the Defendants are hereby
               suspended with pay until May 7, 2018.
               During the period of their suspension, they are barred from the
               premises of the church, from using the church van, and from
               conducting any business on behalf of the church. They may
               resume their responsibilities to the church on May 8, 2018 and
               reenter the church premises on that date. Further, this order does
               not bar the Defendants from the church parsonage or the rental
               property where [the associate minister] resides.


       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019       Page 14 of 34
               Finally, the Court stresses that if the Plaintiffs’ objective is to remove
               Reverend Stewart, the appropriate mechanism by which to do so is a
               properly noticed and conducted congregational meeting. No Court can or
               should attempt to run a church or interfere in matters of faith. The scope
               of a civil court’s involvement in church governance must be limited. But
               the Court reminds the parties to act in accordance with the requirements
               of due process and the governing documents adopted by the church.


       Id. at 102-03 (internal footnotes omitted and emphasis added).


[20]   Shortly after the trial court issued its April 18 order, the Canaan II plaintiffs

       called a special meeting to take place at the Church on May 5, 2018, at 4:00

       p.m., to determine whether Rev. Stewart’s employment as pastor of the Church

       should be terminated. On April 26, 2018, Rev. Stewart filed with the trial court

       in Canaan II a verified motion for preliminary injunction, seeking


               a preliminary injunction:
                        (a)      Declaring null and void the Notice of Special
                                 Meeting for May 5, 2018[;]
                        (b)      Restraining the Plaintiffs from conducting a Special
                                 Meeting to conduct a congregational vote on
                                 whether to terminate Rev. Stewart until such time
                                 as Rev. Stewart and [the associate minister] can
                                 attend the meeting;
                        (c)      Requiring the parties to finalize [the Church’s]
                                 current membership list;
                        (d)      Requiring the right to vote of all individuals
                                 appearing on the current membership list be [sic]
                                 recognized at any Special Meeting subsequently
                                 called for the purposes of conducting a vote on
                                 whether to terminate Rev. Stewart;


       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019           Page 15 of 34
                        (e)      Permitting counsel for the parties to attend any
                                 Special Meeting called for the purpose of
                                 conducting a vote on whether to retain or terminate
                                 Rev. Stewart; and
                        (g)      [sic] Awarding all other relief as this Court deems
                                 just.


       Id. at 108-09. The Canaan II plaintiffs filed their response on April 27, 2018.


[21]   On May 4, 2018, the trial court held a hearing, and that same day issued an

       order making an exception to the temporary restraining order (granted by its

       April 18, 2018 order) and permitting Rev. Stewart to attend the May 5, 2018

       special meeting. The order reads in relevant part as follows:


               This cause came on for hearing May 4, 2018. The Court met
               with counsel for the parties. After hearing the arguments of
               counsel, the Court orders that Rev. McNeal Stewart and Rev.
               Michael Carpenter[, the associate minister,] may be present for
               the congregational meeting scheduled for May 5, 2018 at 4:00
               pm. Rev. Stewart and Rev. Carpenter may participate in the
               meeting by their presence, by exercising their right to speak (5
               minutes for Rev. Stewart and 2 min[utes] for Rev. Carpenter) and
               by voting. This order is an exception to the Temporary
               Restraining Order entered by the Court on April [18], 2018.


       Id. at 125.


[22]   On May 15, 2018, the plaintiffs filed a verified petition to issue a rule to show

       cause as to why Rev. Stewart should not be held in indirect contempt of court

       for violating the trial court’s May 4 order. The plaintiffs alleged the following

       regarding Rev. Stewart:

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019            Page 16 of 34
        a.       Before beginning his five minutes of allotted speaking time
                 [at the May 5 special meeting], Stewart stood up and read
                 the Court’s [May 4] Order aloud to the congregation.
        b.       Stewart then exceeded his five minute limit presentation
                 by over a minute, despite being told by the timekeeper that
                 his time had expired.
        c.       Stewart’s son[, the associate minister,] exercised his right
                 as a member to speak for two minutes. When the
                 timekeeper informed him that his time had expired,
                 Stewart demanded that his son be given additional time to
                 complete his speech. The son continued speaking.
        d.       Prior to the voting, Stewart stated to the congregation,
                 “please come and vote, please come and vote. If you have
                 an envelope that is a challenge be sure your name is on it
                 and its sealed. Those votes will be counted after the
                 count.” These instructions were contrary to the process
                 agreed to by the attorneys and the Court for the handling
                 of challenged votes.
        e.       After a member of the Board of Directors, who was
                 participating in the voting process, announced that the
                 results would not be announced until after the attorneys
                 and the Court had rendered a decision on the challenged
                 ballots (this statement was made before the votes had been
                 counted), Stewart informed the congregation, “We did not
                 do that for the Board of Directors vote on December 2, do
                 it the way it was done December 2.” Stewart then
                 announced, “You will count the votes tonight, you will
                 count the votes tonight.”
        f.       Stewart continued to instruct the congregation, stating,
                 “stop it everybody, pull back. They do not want to count
                 the votes tonight. Everybody pull back. Make sure you
                 vote and the votes will be counted. That’s what happened
                 on December 2 and if you do anything different the judge
                 will disqualify this. Everybody back away, everybody


Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019       Page 17 of 34
                        back away from the desk, they are trying to disqualify this
                        vote. Everybody back away from the ballot box.”
               g.       Stewart is then seen on the video that was recorded,
                        speaking with the police officer who was present, and
                        stating, “get the ballots and count them out.”


       Id. at 142-43.


[23]   On October 21 and 28, 2018, Rev. Stewart published a notice in the Sunday

       Church bulletin, calling for a vote by the membership to take place on

       November 4, 2018, to determine if the current Board of Directors should be

       retained or dissolved. On Saturday, October 27, 2018, Rev. Stewart sent an

       email to the Board of Directors that read:


               The recent actions of this board along with the past year of
               questionable conduct have precipitated my call for a vote on the
               dissolution of the current board of directors. I cannot continue to
               allow this board to endanger the well[-]being of this great gospel
               institution called Canaan Baptist Church. At tomorrow’s church
               service I will make the announcement of the agenda that will
               govern the called church meeting, any board member who wishes
               to speak will be given 5 minutes as I was during my retention
               vote. I will present my evidence list of violations and allow for
               congregants to have 2 minutes to speak on the behavior of this
               current board first. This is an official email from the President of
               the Board of Directors of the Canaan Baptist Church and its
               rightful Pastor. I will abide by the vote of the church as I hope
               you will. The votes of the membership will be counted directly
               after the vote, you may select an individual to be at the table
               during the vote and the count. This will all be done in front of
               the congregation[;] no more back room shenanigans. Please
               announced [sic] that person to me by email prior to the vote that
               would like to sit at the table.

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019       Page 18 of 34
                I pray God’s mercy upon all who sincerely seek Him. All of our
                actions should be driving [sic] by a motion to be pleasing in His
                eyesight. I have the gravest of concerns for the motivations of
                many board members that have shown a disrespect for standards
                of behavior and practices for this His Church and a lack of love
                as a governing principle for this board.


       Appellant’s App. Vol. 3, p. 3.


[24]   On October 30, 2018, the Canaan II plaintiffs filed a verified emergency motion

       for injunctive relief to stop the planned vote to dissolve the Board of Directors.

       The motion alleged that Rev. Stewart’s proposed vote to dissolve the board was

       not valid and should not be allowed to occur. On November 2, 2018, the

       parties stipulated that the plaintiffs’ motion for injunctive relief was granted and

       that the congregational vote scheduled for November 4, 2018, would not take

       place. The trial court memorialized the stipulation in a November 2, 2018

       order.


[25]   On November 5, 2018, the trial court issued an order addressing the

       outstanding motions that had been filed in Canaan I. The November 5 order

       also addressed the plaintiffs’ May 15, 2018 verified petition to issue a rule to

       show cause that sought a finding of indirect contempt on the pastor’s part for

       his alleged violation of the trial court’s May 4, 2018 order. In its November 5

       order, the trial court eloquently provided the following, in relevant part:


                These cases pose something of a moving target for the Court.
                There have been numerous hearings to address numerous
                pleadings. Attempts by the Court to implore the parties to live
                out their faith and resolve their differences in peace and

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019       Page 19 of 34
        brotherhood have fallen on deaf ears. This Court has no doubt
        that each side believes that the problem rests with the other side.
        Fault and responsibility are not so clearly divided in this case.
        The Court will address all pending motions under advisement in
        this Order.
                                                *****
        The Court has intentionally delayed entering an Order to address
        the more recently filed pleadings in the hope that the parties
        would resolve these issues based on the principles and findings of
        fact set out in the original Order of October 31, 2017. The parties
        apparently are unable to do so. Rev. Stewart and his faction
        have argued correctly that it is not proper for the Court to
        interject itself into matters of faith or the daily operations of the
        church. The Court fully agrees and so stated in the October 2017
        Order. The opposing faction of the church, led by the deacons of
        the church, argues that Rev. Stewart has willfully ignored the
        Orders of this Court and has violated fundamental principles of
        fairness and due process. The Court agrees, in part, but hastens
        to add that disrespect for the role of the Court and failure to
        abide by the spirit of certain Court Orders, is insufficient to
        support a finding of indirect contempt as broad as that sought by
        the deacons’ faction.
        Rev. Stewart appears to be oblivious to the fact that his heavy-
        handed approach to the split in the [Church] body has
        significantly contributed to the unholy mess in his congregation.
                                                *****
                                             Contempt
                                                 ...
        The Court has previously cautioned Rev. Stewart about his
        meddling in the administration of the Court’s Orders. This Court
        finds that Rev. Stewart participated in the meeting to an extent
        that was not permitted by the Court’s Order. He unnecessarily
        read the Court’s Order aloud to the congregation before
        beginning his allotted five minutes to speak. Had the Court been

Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019       Page 20 of 34
        present, it would have advised Rev. Stewart that the reading of
        the Order counted against his allotted five minutes. Excluding
        time spent to read the Order, Rev. Stewart went over his allotted
        time. While this violation may appear to be de minimis, it must
        be viewed in the context of Rev. Stewart’s other actions,
        including his attempt to dictate when the ballots would be
        counted and his insistence that his son be allowed to violate his
        allotted time. More importantly, Rev. Stewart usurped the role
        of Deacon Lawrence Burns, the person who was properly
        responsible to moderate the meeting. Rev. Stewart’s insistence
        that no white judge could tell him or his church what it could do
        is blatantly contemptuous of the Court. The color of the judge’s
        skin has nothing to do with the Court’s decision. Rev. Stewart
        should be more mindful of the color of the Judge’s robe. It is
        disrespect for the position, not the person, which is
        contemptuous here. The Court notes that it has never suggested
        that it wanted to remove Rev. Stewart from his charge as pastor
        of the [Church], that being the matter solely for the church
        membership to determine in compliance with its own
        Constitution and By-laws.
        Additionally, [the Church] has formed a corporate entity with an
        appropriate Constitution and By-laws. While those documents may
        impact matters of church operation, they in no way involved the Court in
        matters of doctrine or faith, except as the parties have agreed by creating
        the corporate entity under which they operate. The sole purpose of the
        Court has been to bring order out of chaos by requiring the parties to
        follow their governing documents and established standards, such as
        Robert’s Rules of Order in running their church meetings. As set out in
        much greater detail in its October 2017 Order, the Court’s intervention in
        this fashion was warranted by Rev. Stewart’s gross violation of due
        process in conducting the meeting at which the deacons who are parties to
        this action were removed from office. For example, one of the
        deacons, Stanley McCray, was not permitted to speak on his own
        behalf until after the vote was taken at a meeting Rev. Stewart
        ran. When Rev. Stewart was questioned about this behavior
        during an earlier hearing, he did not appear to recognize that his

Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019            Page 21 of 34
               actions were in any way wrong. He has given little indication
               since that time of recognizing that being the pastor of a church
               does not permit him to trample on the rights of others.


       Id. at 27-31 (internal footnote omitted and emphasis added).


[26]   The trial court ultimately found Rev. Stewart to be in contempt of court,

       ordered him confined to the Elkhart County jail for a term of thirty days, and

       ordered him to pay $2,500.00 to the plaintiffs’ counsel. The court withheld the

       imposition of the contempt commitment, however, thus providing Rev. Stewart

       an opportunity to purge himself of the contempt, if he


               issue[d] a formal written apology to the Court and assure[d] the
               Court he [would] in the future, conduct the business of [the
               Church] in accordance with the rule of law and the Orders of this
               Court, i.e.[,] comply with the requirements of the Constitution
               and By-Laws of the [C]hurch as they may be from time to time
               amended and Indiana law governing not-for-profit corporations.


       Id. at 31. The trial court, however, enjoined Rev. Stewart to “scrupulously

       follow the requirements of: 1) The [Church’s] Constitution and By-laws; 2)

       Indiana statutes governing the activities of not-for-profit corporations,

       invalidating without limitation the procedures for electing, removing, or

       replacing officers and directors; and 3) Specific Orders of this Court set out in

       this Order.” Id. at 33-34.




       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019        Page 22 of 34
[27]   Rev. Stewart paid $2,500.00 to the plaintiffs’ counsel on December 4, 2018. He
                                                                                                     6
       filed his letter of apology with the trial court on November 9, 2018. However,

       on November 4, 2018 (the Sunday before the trial court issued its November 5,

       2018 order), a member of the congregation initiated a proceeding to form a

       resolution committee for the purpose of removing four seated deacons—

       including Deacon McCray—from their duties as deacons and as members of

       the Board of Directors. This was done with Rev. Stewart’s knowledge but was

       unbeknownst to the trial court. On November 12, 2018, and again on

       November 15, 2018, Rev. Stewart sent emails to Deacons Stan McCray, Curtis

       Brown, Lawrence Burns, and Ron Davis, informing them that they had been

       suspended from their duties.


[28]   On November 16, 2018, the plaintiffs filed with the trial court a verified petition

       to issue a rule to show cause and an emergency request for injunctive relief.

       The plaintiffs sought to block the vote to suspend the deacons from their

       positions and also requested from the trial court an order:


                1.       For Rev. McNeal Stewart III to appear and show cause, if
                         any, why he should not be held in indirect contempt of
                         court; . . .
                3.       Enforcing the Court’s Order of November 5, 2018 by
                         ordering Rev. McNeal Stewart III to be immediately




       6
         On November 14, 2018, the trial court issued an order stating that Rev. Stewart had filed his letter of
       apology but that the trial court found the letter “minimally satisfies the Court’s requirements for suspension
       of the commitment for contempt.” Appellant’s App. Vol. 3, p. 77.

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019                              Page 23 of 34
                        confined to the Elkhart County Correctional Facility for a
                        term of thirty (30) days;
               4.       Injunctive relief nullifying the suspension of the Deacons
                        and prohibiting the Defendants from taking any action to
                        remove the Deacons or any member of the Board of
                        Directors without following the Constitution and By-laws
                        of [the Church]; Indiana’s Non-Profit statutes; and this
                        Court’s Orders;
                        ....


       Id. at 79-80.


[29]   A hearing on the matter was held on January 4, 2019. The plaintiffs were

       represented by counsel. Rev. Stewart was informed of his right to counsel,

       however, he chose to appear as a self-represented litigant. At the conclusion of

       the hearing, the trial court issued its order that provided in relevant part:


               The issue before the Court is whether there was a violation of the
               Court’s Order of November 5, 2018[,] which included a finding
               of contempt and sanctions against McNeal Stewart. Those
               sanctions included a 30[-]day commitment to the Elkhart County
               Security Center, a $2,500 payment of attorney fees for the
               opposing parties and requirements of a formal letter of apology
               and the following of the requirements of the constitution and
               bylaws of [the Church], the Orders of this Court and the law of
               the State of Indiana as it pertains to a not for profit corporations
               [sic]. Having heard the evidence[,] the Court concludes that
               McNeal Stewart has violated the Order of the Court. The Court
               now orders McNeal Stewart remanded to the custody of the
               sheriff to carry out the 30[-]day sentence without good time
               credit. The Court notes that the commitment pertains only to
               [Canaan II] and not to [Canaan I].



       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019       Page 24 of 34
       Id. at 198.


[30]   On January 8, 2019, Rev. Stewart filed his Notice of Appeal. That same day,

       he filed with the trial court a “Motion for Bond Pending Appeal and Stay of

       Order.” Id. at 199-202. The trial court denied his motion on the following day.

       On January 16, 2019, Rev. Stewart filed with this Court a verified emergency

       motion for stay and recognizance bond pending appeal. We granted his motion

       on January 17, 2019, and set a recognizance bond of $100.00. The trial court

       then entered an order setting Rev. Stewart’s bond at $100.00. Rev. Stewart

       posted bond on January 18, 2019, and was released from jail. Rev. Stewart

       now appeals.


[31]   The specific issues Rev. Stewart raises on appeal, consolidated and restated, are

       as follows:


               1.       Whether the trial court’s orders issued in Canaan II are
                        void ab initio because the trial court lacked subject matter
                        jurisdiction over the Canaan II action;
               2.       Whether the trial court abused its discretion when it found
                        Rev. Stewart in contempt of court for violating the trial
                        court’s November 5, 2018 order and ordered him to serve
                        thirty days in the Elkhart County jail;
               3.       Whether the trial court’s May 4, 2018 and April 18, 2018
                        orders denied Rev. Stewart due process of law “by being
                        issued without requiring [the] plaintiffs to post a bond
                        pursuant to Ind. Trial Rule 65(C)[;]” and
               4.       Whether Rev. Stewart is entitled to a refund of the
                        attorney fees he paid to the plaintiffs’ counsel.



       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019        Page 25 of 34
       Appellant’s Br. pp. 4-5. Finding issue number one dispositive, we do not reach

       issues two and three. We address issue four by separate order of this court.


                                   Subject Matter Jurisdiction
[32]   We now turn to whether the trial court had subject matter jurisdiction over

       Canaan II to adjudicate the matter. Subject matter jurisdiction concerns the

       power of the court to hear and to determine a general class of cases to which the

       proceedings before it belong. Santiago v. Kilmer, 605 N.E.2d 237 (Ind. Ct. App.

       1992), trans. denied. “When a court lacks subject matter jurisdiction, any action

       it takes is void.” Perry v. Stitzer Buick GMC, Inc., 637 N.E.2d 1282, 1286 (Ind.

       1994). The lack of subject matter jurisdiction can be raised at any time, and, if

       the parties do not question it, the trial court or Court of Appeals is required to

       consider the issue sua sponte. Albright v. Pyle, 637 N.E.2d 1360 (Ind. Ct. App.

       1994). The issue of jurisdiction is a question of law. Nishikawa Standard Co. v.

       Van Phan, 703 N.E.2d 1058 (Ind. Ct. App. 1998). Thus, because we are faced

       with a pure question of law, our review will be de novo. Serletic v. Noel, 700
N.E.2d 1159 (Ind. Ct. App. 1998).


[33]   The United States Supreme Court has long held that the First Amendment to

       the United States Constitution, applicable to the states through the Fourteenth

       Amendment, requires civil courts to refrain from interfering in matters of

       church discipline, faith, practice, and religious law. Watson v. Jones, 80 U.S.
679, 20 L. Ed. 666 (1871). Thus, civil courts are precluded from resolving

       disputes involving churches if “resolution of the disputes cannot be made


       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019      Page 26 of 34
       without extensive inquiry . . . into religious law and polity . . . .” Serbian Eastern

       Orthodox Diocese v. Milivojevich, 426 U.S. 696, 709, 96 S. Ct. 2372, 2380, 49 L.

       Ed. 2d 151 (1976). The basic law in Indiana is that courts will not interfere

       with the internal affairs of a private organization unless a personal liberty or

       property right is jeopardized. Lozanoski v. Sarafin, 485 N.E.2d 669 (Ind. Ct.

       App. 1985), trans. denied. “Thus, the articles of incorporation and by-laws of a

       not-for-profit corporation are generally considered to be a contract between the

       corporation and its members and among the members themselves.” Id. at 671.


[34]   We have held that “personnel decisions are protected from civil court

       interference where review by the civil courts would require the courts to

       interpret and apply religious doctrine or ecclesiastical law.” McEnroy v. St.

       Meinrad Sch. of Theology, 713 N.E.2d 334, 337 (Ind. Ct. App. 1999), trans. denied,

       cert. denied, 529 U.S. 1068, 120 S. Ct. 1675, 146 L. Ed. 2d 484 (2000).

       Ecclesiastical matters include “a matter which concerns theological

       controversy, church discipline, ecclesiastical government, or the conformity of

       the members of the church to the standard of morals required of them.”

       Watson, 80 U.S. at 733, 20 L. Ed. 666; see also Serbian Eastern Orthodox

       Diocese, 426 U.S. at 713, 96 S. Ct. at 2382, 49 L. Ed. 2d 151 (specifying

       ecclesiastical matters are “matters of discipline, faith, internal organization, or

       ecclesiastical rule, custom, or law”).


[35]   The United States Supreme Court, however, has instructed that the First

       Amendment does not prohibit courts from opening their doors to religious

       organizations. Presbyterian Church in the U.S. v. Mary Elizabeth Blue Hull

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019       Page 27 of 34
       Memorial Presbyterian Church, 393 U.S. 440, 89 S. Ct. 601, 21 L. Ed. 2d 658

       (1969); see also Konkle v. Henson, 672 N.E.2d 450, 455 (Ind. Ct. App. 1996) (First

       Amendment “does not entirely prohibit courts from opening their doors to

       religious organizations.”). Instead, a court can apply neutral principles of law

       to churches without violating the First Amendment. Konkle, 672 N.E.2d
450. The First Amendment only prohibits the court from determining

       underlying questions of religious doctrine and practice. Id. However, the

       application of neutral principles of law to a church defendant has occurred only

       in cases involving church property or in cases where a church defendant’s

       actions could not have been religiously motivated. See Brazauskas v. Fort

       Wayne–South Bend Diocese, Inc., 714 N.E.2d 253 (Ind. Ct. App. 1999), trans

       denied.


[36]   Rev. Stewart’s argument is, in essence, a challenge to the trial court’s subject

       matter jurisdiction over the Canaan II action. He maintains that the trial court

       “exceeded its subject matter jurisdiction” when it became involved in his

       suspension from his Church duties and in the retention vote regarding his

       continued employment, thus rendering the trial court’s orders in the matter void

       ab initio. Appellant’s Br. p. 28. The plaintiffs (hereinafter referred to as

       “McCray”) contend that the trial court’s orders in Canaan II “were properly

       granted and are valid because they do not violate the church autonomy doctrine

       and are within the [t]rial [c]ourt’s jurisdiction.” Appellees’ Br. p. 15.

       According to McCray, this matter falls within the jurisdiction of the trial court

       because the Church is incorporated under Indiana’s not-for-profit statutes, and

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019        Page 28 of 34
       the trial court’s determinations did not require it to delve into matters of

       doctrine or faith. We disagree.


[37]   In Stewart v. Kingsley Terrace Church of Christ, Inc., 767 N.E.2d 542 (Ind. Ct. App.

       2002), this Court held that the trial court properly dismissed the minister’s

       wrongful termination claim for lack of subject matter jurisdiction because the

       trial court would have had to “engage in the impermissible scrutiny of . . .

       doctrinal and/or church polity issues . . . .” Id. at 547. We noted,


               The United States Supreme Court has long held that the First
               Amendment to the United States Constitution, applicable to the
               states through the Fourteenth Amendment, requires civil courts
               to refrain from interfering in matters of church discipline, faith,
               practice, and religious law. Thus, civil courts are precluded from
               resolving disputes involving churches if “resolution of the
               disputes cannot be made without extensive inquiry . . . into
               religious law and polity . . . .” Accordingly, this court has held
               that “personnel decisions are protected from civil court
               interference where review by the civil courts would require the
               courts to interpret and apply religious doctrine or ecclesiastical
               law.”


       Id. at 546 (citations omitted).


[38]   Emmanuel House of Prayer Church of God in Christ, Inc. v. Hall, 787 N.E.2d 1020

       (Ind. Ct. App. 2003), as corrected (June 17, 2003), involved an action to enforce

       a settlement agreement between the church and a bishop. We summarized the

       case as follows:


               In this case, Bishop Hall’s complaint for injunctive relief requires
               the trial court to interpret ecclesiastical doctrine. Specifically,

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019      Page 29 of 34
               Bishop Hall alleges that, as Jurisdictional Bishop of Indiana, only
               he can appoint the lead pastor of the Church. As a result, Bishop
               Hall’s complaint alleges that the church violated various
               provisions within the Official Manual with the Doctrines and
               Discipline of the Church of God in Christ (“the Official
               Manual”) when it appointed Gregory Williams as lead pastor. In
               addition, Bishop Hall has alleged that the Church’s actions have
               had an adverse effect on the Church’s finances and property. As
               a result, Bishop Hall requested that the trial court temporarily,
               preliminarily, and permanently enjoin the Church “from
               preventing the orderly and proper transition of pastoral
               leadership,” and “from interfering with the orderly and proper
               process of the Church of God in Christ, Inc. . . . .”


       Id. at 1025 (internal citation omitted). We reversed the trial court’s order to

       enforce the settlement agreement, finding that the trial court lacked subject

       matter jurisdiction. We held that “[b]ecause there are few matters more

       ecclesiastical in nature than selecting the lead pastor of a church, the trial court

       erred when it accepted jurisdiction over the complaint.” Id.


[39]   Here, we likewise find that the trial court erred in accepting jurisdiction over

       McCray’s complaint. Canaan II was initiated by McCray because Rev. Stewart

       allegedly would not abide by the Disciplinary Action that the deacons imposed,

       specifically, the thirty- and sixty-day suspensions. Thereafter began the filing by

       the parties of a series of pleadings with the trial court, seeking injunctive relief

       to prevent one another from engaging in internal Church proceedings that

       might result in the removal of individuals from Church leadership. However,

       the substance of McCray’s claim in Canaan II does not allege a church property

       dispute as that term has been employed in First Amendment cases. To the

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019        Page 30 of 34
       contrary, the overarching dispute is regarding who is entitled to control over the

       Church—Rev. Stewart or certain deacons. As the Supreme Court explained

       in Hosanna–Tabor Evangelical Lutheran Church & Sch. v. EEOC, 565 U.S. 171,

       188-89, 132 S. Ct. 694, 706, 181 L. Ed. 2d 650 (2012),


               Requiring a church to accept or retain an unwanted minister, or
               punishing a church for failing to do so, intrudes upon more than
               a mere employment decision. Such action interferes with the
               internal governance of the church, depriving the church of
               control over the selection of those who will personify its beliefs.
               By imposing an unwanted minister, the state infringes the Free
               Exercise Clause, which protects a religious group’s right to shape
               its own faith and mission through its appointments. According
               the state the power to determine which individuals will minister
               to the faithful also violates the Establishment Clause, which
               prohibits government involvement in such ecclesiastical
               decisions.


[40]   Regarding subject matter jurisdiction over complaints that allege a failure by a

       church to follow its prescribed procedures, we find the analysis in a case from a

       sister jurisdiction to be applicable and persuasive. In Hundley v. Collins, 131 Ala.
234, 32 So. 575 (1902), the petitioner, following a meeting of the congregation,

       was removed as a member and deacon of the Christian Church of Huntsville

       based on a disorderly conduct charge. The petitioner petitioned the trial court

       for a writ of mandamus, alleging that the church had improperly removed him

       as a member and deacon because he was not given notice of the meeting and

       the congregation had not actually voted on the charge of which he was accused.

       The trial court denied the petition, and the petitioner appealed. The Alabama

       Supreme Court affirmed the judgment denying the petition, stating:

       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019     Page 31 of 34
        There were no property interests involved, nothing touching
        what are termed the temporalities of the church, as
        contradistinguished from its spiritualities. The petitioner had no
        pecuniary interests, in any direction, involved in the proceeding,
        and it did not touch any of his civil rights at any point. It may
        be, the church proceeded irregularly according to common usage
        in such cases; but it is averred, that this church “is of the
        denomination known as ‘Disciples of Christ,’ of which
        Alexander Campbell was the original preacher, if not the
        founder,” and that “each church is of itself independent, not
        subject to the control of any higher or other ecclesiastical
        judicature.” As an ecclesiastical body, therefore, it was a law
        unto itself, self-governing and amenable to no court, ecclesiastical
        or civil, in the discharge of its religious functions. It could make
        and unmake its rules and regulations for the reception and
        exclusion of members, and in reference to other matters; and
        what other body religious or civil could question its right to do
        so? Certainly, if it violated no civil law, the arm of civil authority
        was short to reach it. Admitting, therefore, as we must on
        demurrer, that petitioner had no notice of this proceeding, and
        that it was irregular according to common usage, the church
        being independent, and not subject to higher powers, and being a
        law unto itself for its own procedure in religious matters, what it
        did towards the expulsion of petitioner was not unlawful, even if
        it was not politic and wise. If the civil courts may in this instance
        interfere to question the exclusion of petitioner, they may do so,
        in any instance where a member of that or any other church is
        removed, on the allegations of irregular and unfair proceedings
        for the purpose. This would open a door to untold evils in the
        administration of church affairs, not consistent with the
        principles of religious freedom as recognized in this country,
        where there is no established church or religion, where every
        man is entitled to hold and express with freedom his own
        religious views and convictions, and where the separation of state
        and church is so deeply intrenched in our constitutions and laws.



Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019       Page 32 of 34
               These views are in accord with the decisions of other States and
               of the Supreme Court of the United States.


       Hundley, 131 Ala. at 242-43, 32 So. at 578. Accordingly, the Alabama supreme

       court held that the trial court had no jurisdiction over the matter, even where it

       was alleged that the petitioner’s removal from the church was not in accordance

       with church procedure.


[41]   The instant matter arises from Rev. Stewart’s suspension from his pastoral

       duties for his alleged failure to act in accordance with the Church’s Bylaws.

       Regardless of whether the parties, at times, failed to adhere to the Church’s

       Bylaws, at bottom, this is a dispute over the Church’s leadership. As such, this

       matter, at its core, is purely ecclesiastical and one which the trial court lacked

       subject matter jurisdiction to adjudicate.


[42]   Based on the foregoing, we conclude that the trial court erred in finding Rev.

       Stewart in contempt of court and ordering him to serve thirty days in the

       Elkhart County jail because it did not have subject matter jurisdiction to decide

       Canaan II. Thus, we reverse, remand, and instruct the trial court to dismiss

       Canaan II (Cause No. 20D02-1804-PL-65). All orders issued by the trial court

       in Canaan II are void ab initio. By separate order of this court, and issued

       simultaneously with this opinion, McCray’s counsel is ordered to return to Rev.

       Stewart the $2,500.00 that Rev. Stewart paid to counsel on December 4, 2018.


[43]   The judgment of the trial court is reversed, and we remand for further

       proceedings consistent with this decision.


       Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019       Page 33 of 34
Kirsch, J., and Altice, J., concur.




Court of Appeals of Indiana | Opinion 19A-PL-149 | December 11, 2019   Page 34 of 34